DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on July 15, 2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden upon the examiner to examine all claims.  This is not found persuasive because of the patentably distinct species due to their mutually exclusive characteristics (i.e. the various cover removal jig configurations).  The species require a different field of search (e.g., employing different search queries) and the prior art applicable to one species would not likely be applicable to another species
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6, 10-13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 15, 2021.  It is noted, claim 4 is also withdrawn as the claim recites “a second anti-slip potion, which is illustrated in Figure 23 and directed to Spices F.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 7-9, 14-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite “a cylinder configured to flexibly be connected to the first enclosing portion” which is unclear and leads to confusion.  It is unclear whether the Applicant is claiming a flexible cylinder or that the connection between the cylinder and first enclosing portion is flexible?  The current language implies that the connection between the two components is flexible, which is unclear how the connection would be flexible.  Appropriate clarification and correction is required.  
Claims 2-3, 7-9, 14-15 and 17 are rejected as being necessarily dependent upon claim 1.  
Claim 18 recites “A cover removal jig used in an endoscope” which is unclear as to how the jig is used “in” the endoscope?  It appears the jig is used in with an endoscope in that it removes a tip cover of the endoscope after use.  As such, the endoscope is inserted into the jig, whereas the claim currently implies that the jig is inserted into the endoscope.  Appropriate clarification and correction is required.  
Claim 19 is rejected as being necessarily dependent upon claim 18.  
Claim 20 recites the limitation "cover removal jig" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0088155 to Ishibiki. 
In regard to claims 1 and 17, Ishibiki discloses a cover removal jig for an endoscope used to remove a first tip cover attached to a distal end of an insertion portion of the endoscope, the cover removal jig comprising: a first enclosing portion 59 configured to encapsulate the first tip cover 50 and having a portion being engageable with the first tip cover; and a cylinder 54 configured to flexibly be connected to the first enclosing portion and capable of coming into close contact with a part of an outer surface of the insertion portion (See Figs. 22-24 and paragraphs 0174-0188).   It is noted, with regard to the jig “used to remove a first tip cover”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In regard to claim 2, Ishibiki discloses a cover removal jig, wherein the cylinder extends from the first enclosing portion in a direction along a longitudinal direction of the insertion portion (See Figs. 22-24 and paragraphs 0174-0188).   
In regard to claim 3, Ishibiki discloses a cover removal jig, wherein the cylinder includes a first anti-slip portion being formed on an inner circumferential wall thereof (See Figs. 22-24 and paragraphs 0174-0188).   
In regard to claim 7, Ishibiki discloses a cover removal jig, further comprising: 
a grip handle 56 configured to be attached to the first enclosing portion on a side thereof opposite to a side thereof where the cylinder is connected (See Figs. 21-24 and paragraphs 0174-0188).   
In regard to claim 8, Ishibiki discloses a cover removal jig, wherein the grip handle includes a third anti-slip portion 58a-c on an outer circumferential wall thereof (See Figs. 21-24 and paragraphs 0174-0188).   
In regard to claim 9, Ishibiki discloses a cover removal jig, wherein the grip handle has an inner diameter greater than an outer diameter of the insertion portion (See Figs. 21-24 and paragraphs 0174-0188).   
In regard to claim 14, Ishibiki discloses a cover removal jig, wherein the first enclosing portion and the cylinder are rotatable about a common axis that extends along a central axis of the insertion portion (See Figs. 21-24 and paragraphs 0174-0188).   
In regard to claim 18, Ishibiki discloses a cover removal jig used in an endoscope comprising: an enclosing portion 54; and a cylinder 59 being attached to the enclosing portion to conceal the enclosing portion and wherein the cover removal jig 
In regard to claim 19, Ishibiki discloses a cover removal jig, wherein the cylinder is elastically attached to the enclosing portion, and wherein the cylinder has an inner surface and the inner surface is configured to come into contact with a part of an outer surface of an insertion portion of the endoscope (See Figs. 21-24 and paragraphs 0174-0188).   
In regard to claim 20, Ishibiki discloses a cover removal jig kit retrofit to an endoscope system (see Fig. 25) comprising: an endoscope having an insertion portion to be inserted into a lumen, the insertion portion includes a first tip cover attached to a distal end thereof wherein the cover removal jig being used to remove the first tip cover from the insertion portion of the endoscope, the cover removal jig comprising: a first enclosing portion 59 configured to encapsulate the first tip cover and having a portion being engageable with the first tip cover; and a cylinder 54 configured to be flexibly connected to the first enclosing portion capable of coming into a close contact with a part of the insertion portion (See Figs. 21-24 and paragraphs 0174-0188).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0088155 to Ishibiki in view of U.S. Patent No. 10,820,785 to Yamaya. 
In regard to claim 15, Yamaya discloses a cover removal jig for an endoscope (See rejection above) but is silent with respect to wherein the cylinder includes a notched portion at a position deviated from a portion where the cylinder is gripped by an operator. Yamaya teach of an analogous cover removal jig wherein an inner cylinder of the device comprises a notched portion 41a/b/c to aid in the removal of the tip cover from the endoscope distal tip (See Figs. 6a-b and Col. 7, Lines 17-64).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cylinder of Ishibiki to include a notched portion to aid in the removal of the hood from the distal end of an endoscope after use thereof as taught by Yamaya.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/13/2021